Name: Commission Regulation (EEC) No 1796/88 of 24 June 1988 re-establishing the levying of customs duties applicables to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 88 Official Journal of the European Communities No L 160/5 COMMISSION REGULATION (EEC) No 1796/88 of 24 June 1988 re-establishing the levying of customs duties applicables to third countries on certain products originating in Yugoslavia ceiling of 549 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that , customs duties applicable to third countries on the &gt; products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community serveillance for imports of certain products originating in Yugoslavia (1988) (2), and in particular Article 1 thereto, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in Article 1 hereto are imported exempt from customs duty into the Community, subject to the annual HAS ADOPTED THIS REGULATION : Article 1 From 1 July to 31 December 1988 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products originating in Yugoslavia : Order No CN code Description 01.0110 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics , the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p . 2. 2 Ã J No L 400, 31 . 12. 1987, p . 6 .